ORDER
PER CURIAM.
Terry Dunger (“Defendant”) appeals from a judgment of conviction of possession of a controlled substance with intent to deliver, a violation of Section 195.211 *733RSMo (1994). Defendant alleges trial court error in overruling Defendant’s motions for mistrial. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion. State v. Ozier, 961 S.W.2d 95, 98 (Mo.App. E.D.1998). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).